Citation Nr: 1641801	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  15-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to an initial compensable rating for posttraumatic stress disorder.

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to July 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for posttraumatic stress disorder (PTSD) was granted in a December 2013 Board decision; the issue now before the Board is whether an initial compensable rating is warranted.  The Board regrets additional delay in this matter but finds that remand is necessary to further develop the record.  Letters from May and August 2015 reference ongoing VA treatment for PTSD at the VA Medical Center (VAMC) in Salt Lake City, but the file contains records only until January 16, 2015.  Thus, the most recent records must be associated with the file on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, VA must provide an additional examination that addresses conditions diagnosed throughout the claims period.   A May 2011 VA examination diagnosed polysubstance dependence and personality disorder, not otherwise specified.  An April 2014 VA examination determined that the Veteran has only one diagnosed mental disorder: unspecified personality disorder.  Following the April 2014 VA examination, the Veteran was diagnosed with major depressive disorder in October 2014.  The May 2015 and August 2015 letters describe continuing treatment for PTSD, diagnosed in March 2010.  VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182  (1998) (per curiam).  Because the current record does not adequately differentiate between the symptoms associated with the service-connected and nonservice-connected disorders, an additional VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, the Board finds that a claim for a total disability rating due to individual employability resulting from service-connected disability (TDIU) has been raised by the record in a May 2010 statement and January 2016 letter from the Veteran's representative.  Entitlement to TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447, 553-54 (2009).  A claim for TDIU is raised where a Veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (2009).  

The Veteran is service-connected for PTSD, he requests the highest possible rating, and a VA therapist physician noted "significant barriers to maintaining employment" in an August 2015 letter.  Thus, a claim for TDIU has been raised by the record but has not been adjudicated by the RO; prior RO adjudication is necessary to avoid prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Upon remand, but before deciding the TDIU issue, the RO should send the Veteran a letter regarding the claim for entitlement to a TDIU that complies with 38 U.S.C. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including  procuring Salt Lake City VAMC records after January 16, 2015, and any identified VA records not currently associated with the electronic claims file.  

2.  Send the Veteran appropriate notice regarding the claim for TDIU.  Request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Following the completion of the above, schedule a VA psychiatric examination.  All pertinent symptomatology and findings must be reported in detail.  The electronic claims file must be made available to and reviewed by the examiner prior to the examination and the report must reflect that such a review was made.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must:

a)  Confirm the existence of any currently and previously diagnosed psychiatric disorders that have been present since April 2010, including PTSD, polysubstance dependence, personality disorder, and major depressive disorder.

b  The examiner must state whether any currently or previously diagnosed psychiatric disorder is part and parcel of the service-connected PTSD, or if it is a separate and distinct disorder.

c)  If it is determined that a currently or previously diagnosed psychiatric disorder is a separate and distinct disorder from PTSD, the examiner must differentiate the symptoms and functional impairment of the service-connected PTSD from the separate and distinct psychiatric disorders.

d)  The examiner should also give an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.

4.  Adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU at any time during the claims period, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

5.  Readjudicate the claim for entitlement to an initial compensable rating for PTSD.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) on all claims on appeal, including entitlement to TDIU, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




